Carroll, J.
The plaintiff’s intestate was struck by one of the defendant’s cars while walking across Front Street, in Worcester, from tlie Common in the direction of Commercial Street, about five o’clock in the evening of September 4, 1915. He died from his injuries.
Front Street at this point is sixty feet wide and paved with granite blocks. The southerly rail of the defendant’s east bound *185track is about twenty-one and a half feet, and the southerly rail of the west bound track about thirty-two feet, from the curb on the sidewalk on the Common side. The day was clear. The car which struck the intestate was going in a westerly direction, from eight to twelve miles an hour, and the view east and west from the scene of the accident was unobstructed for a distance of seven hundred feet. When near the southerly rail of the east bound track, the plaintiff’s intestate put his hands to his head, — apparently a gust of wind disturbed his hat, — and continued walking in a northeasterly direction. The car going west was then from seventy to seventy-five feet away.
There was no evidence of negligence on the part of the motorman. The car was not going at an excessive rate of speed, and it was undisputed that the gong was sounded; the motorman had ho reason to anticipate that the intestate was unaware of the approaching car, and would step from a place of safety directly in front of it; as soon as it was evident that the deceased was in a place of danger the motorman did all that could be done to check the speed of the car. Connors v. Worcester Consolidated Street Railway, 228 Mass. 357. O’Donnell v. Bay State Street Railway, 226 Mass. 418. Donahue v. Massachusetts Northeastern Street Railway, 222 Mass. 233. Carroll v. Boston Elevated Railway, 200 Mass. 527, 536.
In Murphy v. Worcester Consolidated Street Railway, 225 Mass. 264, relied on by the plaintiff, there was evidence that the car was moving at a high rate of speed; that no signal of its approach was given; and that the motorman could have seen the team in charge of the intestate coming down the driveway on to the track.
As there was no evidence of the defendant’s negligence, it is unnecessary to consider the question of the due care of the intestate.

Exceptions overruled.